                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

MEGAN E. MOORE                                                                      PLAINTIFF

       V.                     CIVIL NO. 2:18-cv-02197-MEF

ANDREW M. SAUL, Commissioner,
Social Security Administration                                                      DEFENDANT

                                      FINAL JUDGMENT

       This cause is before the Court on the Plaintiff’s complaint for judicial review of an

unfavorable final decision of the Commissioner of the Social Security Administration regarding

her application for a period of disability and disability benefits. The parties have consented to

entry of final judgment by the United States Magistrate Judge under the provisions of 28 U.S.C. §

636(c), with any appeal to the Court of Appeals for the Eighth Circuit. The Court, having reviewed

the record, the administrative transcript, the briefs of the parties, the applicable law, and oral

argument having been waived, finds as follows, to-wit:

       For the reasons announced by the Court on the record on November 18, 2019, the Court

finds that the decision of the Commissioner of Social Security is supported by substantial evidence,

and the same is hereby affirmed.

       IT IS SO ORDERED this 18th day of November 2019.

                                                     /s/ Mark E. Ford
                                                     HON. MARK E. FORD
                                                     UNITED STATES MAGISTRATE JUDGE
